Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Pilling on May 4, 2022.

The application has been amended as follows: 
IN THE SPECIFICATION:
On page 10, line 28, after “used.”,  the following has been added --The pads therefore define cushioning pads comprising a unitary body of cushioning material.--

IN THE CLAIMS:
	Claim 1 has been rewritten as follows:
	1. (Amended)  A strip subassembly for weaving together with other such strip subassemblies for forming a ball, the strip subassembly comprising:
a resilient, elongate backbone strut having ends which are configured for fastening together so as to form the strip subassembly into a hoop; and
a plurality of cushioning pads attached to the backbone strut and spaced apart along the length of the backbone strut;
wherein the cushioning pads are configured so that when a plurality of such strip subassemblies are woven together to form the ball, the cushioning pads will interlock to form the outer surface of the ball and the backbone struts will form an internal structure of the ball which is not exposed at the outer surface of the ball; and
wherein each cushioning pad comprises a unitary body of cushioning material having:
(a) a hole or passage running through [[it]] the unitary body longitudinally and through which the backbone strut passes; and
(b) a channel running within and across [[it]] the unitary body transversely whereby the backbone strut of another such strip subassembly forming the ball is receivable in the channel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Amended claim 1 defines a plurality of cushioning pads, each cushioning pad comprising a unitary body with a channel running within and across the pad for receiving another strip subassembly.  The closest prior art to Lorhpipat (5,566,937) teaches a strip assembly for forming a ball, however, the cushioning pads (36) of the strips are not formed as unitary bodies with a channel running within and across the body.  Note Figure 12.  The channels (22) are formed separately from the cushioning pads and thus, do not run within and across the unitary body (36).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711